Exhibit 10.1

 

EXPENSE SUPPORT AGREEMENT

 

This Expense Support Agreement (this “Agreement”) is made this 5th day of
November 2012, by and between Clarion Partners Property Trust Inc., a Maryland
corporation (the “Company”), and Clarion Partners, LLC, a New York limited
liability company (“Clarion Partners”). Capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Second Amended and
Restated Advisory Agreement, dated as of May 6, 2011, by and among the Company,
CPT Advisors LLC, the Company’s advisor (the “Advisor”), and CPT Real Estate LP,
the Company’s operating partnership (the “Operating Partnership”), as amended.

 

WHEREAS, the Company intends to invest in a diversified portfolio of
income-producing real estate properties and other real estate related assets,
primarily with the proceeds from its continuous public offering of shares of its
common stock (the “Offering”);

 

WHEREAS, Clarion Partners is the Company’s sponsor and currently holds the
majority of the Company’s outstanding common stock, and the Advisor is a wholly
owned subsidiary of Clarion Partners;

 

WHEREAS, the Company, the Advisor and the Operating Partnership have entered
into the Advisory Agreement, which, among other things, provides for the
reimbursement by the Company to the Advisor for Organizational and Offering
Expenses incurred by the Advisor on behalf of the Company and the Operating
Partnership; and

 

WHEREAS, the Company and Clarion Partners have determined that it is in their
best interests for Clarion Partners, in its capacity as the majority
shareholder, to pay a portion of the Company’s Total Operating Expenses and
Organizational and Offering Expenses during the Company’s early stages of
operations, to be reimbursed by the Company to Clarion Partners over time only
if the Company receives $350 million in gross offering proceeds from the
Offering.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

 

1.  Expense Payments to the Company.

 

(a)  Commencing with the quarter ending December 31, 2012 and on a quarterly
basis thereafter, Clarion Partners, in its sole discretion, may make payments to
the Company for, or pay on behalf of the Company, all or a portion of the
Company’s Total Operating Expenses and Organizational and Offering Expenses for
any calendar quarter.  Any payments made by Clarion Partners pursuant to the
preceding sentence shall be referred to herein as an “Expense Payment.”

 

(b)  The Expense Payment for any calendar quarter, if any, shall be paid by
Clarion Partners to the Company in any combination of cash, other immediately
available funds or offsets against amounts due from the Company to Clarion
Partners or, at the discretion of Clarion Partners, the Advisor, no later than
30 days after the end of such calendar quarter.

 

2.   Reimbursement Payments to Clarion Partners.

 

(a)   Commencing with the first full calendar quarter following the first
calendar quarter in which the Company has received at least $350 million in
aggregate gross proceeds from the Offering of shares of its common stock, within
five business days after the end of such quarter and each calendar quarter

 

--------------------------------------------------------------------------------


 

thereafter, the Company shall pay to Clarion Partners an amount calculated
pursuant to this Section 2 until the aggregate of all Expense Payments
previously paid by Clarion Partners has been reimbursed by the Company. Any
payment required to be made by the Company pursuant to this Section 2(a) shall
be referred to herein as a “Reimbursement Payment.” Notwithstanding the
foregoing, the Company may, in its sole discretion, reimburse Clarion Partners
for all or any portion of the Expense Payments at any time in advance of the
date that such reimbursements would otherwise be due pursuant to this Section 2.

 

(b)   The amount of the Reimbursement Payment for any calendar quarter in which
a Reimbursement Payment is required shall equal the lesser of (i) $250,000 and
(ii) the aggregate amount of all Expense Payments made by Clarion Partners to
the Company prior to the last day of such calendar quarter that have not been
previously reimbursed by the Company to Clarion Partners; provided, however,
that the amount of such Reimbursement Payment shall be reduced by an amount
necessary to ensure that (x) such Reimbursement Payment, when taken together
with the Company’s cumulative Total Operating Expenses for the four fiscal
quarters ending with such calendar quarter, will not cause the Company to exceed
the 2%/25% Guidelines or, if an excess over the 2%/25% Guidelines has been
previously approved by the Company’s independent directors, such approved
excess, and (y)  the Company’s ability to qualify as a REIT is not adversely
affected . In the event that a Reimbursement Payment is reduced pursuant to this
Section 2(b), such Reimbursement Payment shall remain subject to reimbursement
by the Company to Clarion Partners in a future quarter pursuant to this
Section 2. Notwithstanding the foregoing, Clarion Partners retains the right to
waive its right to receive all or any portion of any Reimbursement Payment.

 

(c)   The Reimbursement Payment for any calendar quarter shall be paid by the
Company to Clarion Partners in any combination of cash or other immediately
available funds.

 

3. Termination and Survival.

 

(a)   This Agreement shall become effective as of the date of this Agreement and
shall be automatically renewed on a quarterly basis thereafter, unless
terminated pursuant to Section 3(b), 3(c) or 3(d).

 

(b)   This Agreement may be terminated by Clarion Partners at any time without
the payment of any penalty, upon 30 days’ notice.

 

(c)  This Agreement may be terminated by the Company at any time, without the
payment of any penalty, upon 30 days’ notice.

 

(d)   This Agreement shall automatically terminate in the event of (i) the
termination by the Company of the Advisory Agreement for Cause or (ii) a
determination by the board of directors of the Company to dissolve or liquidate
the Company.

 

(e)   In the event that this Agreement is terminated by Clarion Partners
pursuant to Section 3(b) or automatically terminated pursuant to Section 3(d),
the Company shall have no obligation to make any Reimbursement Payments which,
absent such termination, would not otherwise be payable to Clarion Partners at
the time of the termination. In the event that this Agreement is terminated by
the Company pursuant to Section 3(c), within 30 days after such termination, the
Company shall reimburse Clarion Partners for all Expense Payments which have not
been previously reimbursed by the Company. At the discretion of the Company,
such reimbursement may be in the form of cash, other immediately available
funds, a non-interest bearing promissory note with equal monthly principal
payments over a term of no more than five years, or any combination thereof.

 

--------------------------------------------------------------------------------


 

(f)   Sections 3 and 4 of this Agreement shall survive any termination of this
Agreement.

 

4. Miscellaneous

 

(a)   The captions of this Agreement are included for convenience only and in no
way define or limit any of the provisions hereof or otherwise affect their
construction or effect.

 

(b)   This Agreement contains the entire agreement of the parties and supersedes
all prior agreements, understandings and arrangements with respect to the
subject matter hereof. Notwithstanding the place where this Agreement may be
executed by any of the parties hereto, this Agreement shall be construed in
accordance with the laws of the State of New York. Nothing in this Agreement
shall be deemed to require the Company to take any action contrary to the
Company’s Third Articles of Amendment and Restatement or Bylaws, as each may be
amended or restated, or to relieve or deprive the board of directors of the
Company of its responsibility for and control of the conduct of the affairs of
the Company.

 

(c)   If any provision of this Agreement shall be held or made invalid by a
court decision, statute, rule or otherwise, the remainder of this Agreement
shall not be affected thereby and, to this extent, the provisions of this
Agreement shall be deemed to be severable.

 

(d)   The Company shall not assign this Agreement or any right, interest or
benefit under this Agreement without the prior written consent of Clarion
Partners.

 

(e)   This Agreement may be amended in writing by mutual consent of the parties.
This Agreement may be executed by the parties on any number of counterparts,
delivery of which may occur by facsimile or as an attachment to an electronic
communication, each of which shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Expense Support
Agreement to be executed by their duly authorized representatives as of the date
first written above.

 

 

 

CLARION PARTNERS PROPERTY TRUST INC.

 

 

 

 

 

By:

/s/ Edward L. Carey

 

 

Edward L. Carey

 

 

Chief Executive Officer

 

 

 

 

CLARION PARTNERS, LLC

 

 

 

 

 

 

By:

/s/ Patrick Tully

 

 

Patrick Tully

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------